Territory of Michigan Supreme Court Ss:
The United States of America To Benjamin F. H. Witherell Esquire a Justice of the Peace within and for the County of Wayne Greeting
[SEAL]
We Being willing for certain reasons that our Judges of our Supreme Court of the Territory of Michigan aforesaid, should be certified what plaints are levied or affirmed in our Court before you against Jasper Denslow at the suit of Asa Madison in attachment, do therefore command you, that all and singular the said plaints, together with all things touching the same, you distinctly and openly send to our Judges of the said Supreme Court at the City of Detroit on the first monday of December next, as fully and amply as the same remains before you, by whatsoever names the parties may be called in the same, together with this writ, that the said Judges may cause to be done thereupon, what of right ought to be done.
Witness The Hon James Witherell Presiding Judge of the Supreme Court of the Territory of Michigan aforesaid at the city of Detroit this twenty Sixth day of November in the year of our Lord one thousand Eight hundred and twenty Seven—
John Winder
Clerk
The Execution of this writ appears by the Schedule hereto annexed Nov 29th 1827 B F H Witherell J. P. W. C. M. T.